         Case 7:16-cv-00916-LMS Document 190 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KRISTY RELLA,

                               Plaintiff,                                    ORDER
               - against -
                                                                         16CV916 (LMS)
WESTCHESTER BMW, INC., et al.,

                               Defendants.


LISA MARGARET SMITH, U.S.M.J. 1

       This case is set for trial on July 6, 2020. Due to the circumstance of the coronavirus -

COVID-19 stay at home order the Court is unable to hold jury trials in the immediate future,

including July, and therefore the trial is adjourned without date. The earliest anticipated date for

jury trials is expected to be in September or later. The Court does expect to be able to conduct

bench trials in July and August, with the possibility of some witnesses appearing remotely by

video. It is therefore ordered that counsel in this matter confer with one another as soon as

reasonably possible to determine whether they would jointly consent to a bench trial. The

parties should inform the Court by letter filed on ECF no later than June 19, 2020. If counsel do

consent to a bench trial, then the undersigned must seek reassignment of such a trial to a

different Magistrate Judge in White Plains, as the parties have had a settlement conference

presided over by the undersigned; if counsel do not consent to a bench trial and would like to

schedule a further settlement conference, then contact the undersigned's chambers to schedule

such a conference. In the event that a jury trial will go forward before the undersigned, then any


1
 The parties have consented to the undersigned’s exercise of jurisdiction over this matter
pursuant to 28 U.S.C. § 636(c). Consent Order, ECF No. 188.

                                             Page 1 of 2
         Case 7:16-cv-00916-LMS Document 190 Filed 05/12/20 Page 2 of 2



in limine motions, and any required pre-trial submissions, are to be filed 21 days before the

scheduled trial; opposition to any in limine motion will be due 14 days before the scheduled trial;

replies will not be permitted.

       This constitutes the Decision and Order of the Court.

Dated: May 12, 2020
       White Plains, New York

                                              SO ORDERED,




                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




                                           Page 2 of 2
